*1290This appeal arises from Defendant's convictions on two counts of second-degree murder and five counts of attempted second-degree murder.On February 23, 2017, Defendant filed a motion for new trial, arguing that the verdict was "contrary to the law and evidence." The record shows that the district court sentenced Defendant without first acting on Defendant's motion for new trial. " La. C.Cr.P. art. 853 provides that a motion for new trial based upon all grounds except newly-discovered evidence must be filed and disposed of prior to sentencing." State v. Nora , 2013-0892, p. 5 (La. App. 4 Cir. 6/18/14), 143 So.3d 1237, 1241.Accordingly, the instant appeal is hereby dismissed without prejudice. Defendant's rights to appeal his convictions and sentences after the district court's ruling on the motion for new trial are hereby preserved.Conjointly, Defendant's Motion to Supplement the Record and to Suspend Briefing Dates and the State of Louisiana's Motion for Extension of Time in which to file Appellee's brief are denied as moot.APPEAL DISMISSED; MOTION TO SUPPLEMENT THE RECORD DENIED; MOTION FOR EXTENSION OF TIME DENIED